Citation Nr: 0726498	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  97-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sinusitis and 
rhinitis.

3.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to June 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which claims for service connection for 
bilateral hearing loss, allergic rhinitis and sinusitis, and 
a gastrointestinal disability were denied.

The issue of entitlement to service connection for a 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran manifested chronic allergic rhinitis or sinusitis in 
service or during any presumptive period.  Nor does it 
establish that any allergic rhinitis or sinusitis is 
etiologically related to the isolated, single instance of 
sinusitis treated in service.

2.  The medical evidence does not demonstrate that the 
veteran manifests bilateral hearing loss within the meaning 
of the regulations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis 
or sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice by 
letters dated in May 2002 and November 2003.  Subsequent 
additional notice, including that concerning the laws 
regarding degrees of disability or effective dates for any 
grant of service connection was provided in March 2006. While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process. The claim was 
subsequently readjudicated following the provision of notice, 
including in a January 2007 supplemental statement of the 
case. The veteran has not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board. All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.

The most recent VA examinations conducted concerning the 
claims for allergic rhinitis and sinusitis, and for hearing 
loss were conducted in 1997.  However, VA and private medical 
records are present from that time to 2007, as well as 
numerous VA examination reports conducted with reference to 
the veteran's other claimed conditions.  These documents, in 
the aggregate, reflect no treatment for rhinitis, sinusitis, 
bilateral hearing loss or any other hearing or ear problems.  
The medical evidence of record thus presents no reason to 
conclude that further VA examination is necessary concerning 
these claims.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Service Connection

The veteran seeks entitlement to service connection for 
allergic rhinitis and sinusitis, and for bilateral hearing 
loss. The veteran alleges that he incurred these conditions 
during active service, and has consistently manifested them 
from discharge from active service to the present.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
bronchiecstasis or hearing loss to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

Allergic Rhinitis and Sinusitis

Service medical records reflect complaints of and treatment 
for an upper respiratory infection, which was found to be 
sinusitis, during active service.  Bronchitis was suspected, 
but not confirmed.  Allergic rhinitis was not diagnosed 
during active service, and there are no other notations of 
treatment for the claimed conditions.  The report of medical 
history and examination at discharge from active service 
reflects no complaints, diagnoses, defects, abnormalities, or 
other findings concerning the veteran's respiratory system, 
ears, nose, or throat.  

In November 1993, the veteran underwent VA examination, at 
which time he was found to exhibit bilateral hypertrophic 
turbinates consistent with allergic rhinitis.  An impression 
of allergic rhinitis was noted.  X-rays taken of the 
paranasal sinuses revealed normally aerated sinuses.  
Subsequent VA examination in March 1997 showed complaints of 
seasonal allergic rhinitis symptoms including nasal 
congestion, itching eyes, and occasional complicating sinus 
infections with facial frontal pain.  The veteran reported he 
was asymptomatic out of season.  The examiner diagnosed 
allergic rhinitis with occasional acute sinusitis.  

Service medical records do not show a diagnosis of allergic 
rhinitis and, while they reflect an instance of treatment for 
sinusitis, there is no indication that the condition 
considered to be chronic in nature.  Neither allergic 
rhinitis nor sinusitis was noted at discharge from active 
service, and the VA examiner did not opine that either 
condition was etiologically related to the veteran's active 
service.

The file contains no other findings or opinions linking the 
veteran's allergic rhinitis and occasional acute sinusitis to 
his active service.  Moreover, in the more than 10 years 
following the March 1997 VA examination, there is no VA or 
private medical evidence of treatment for the claimed 
conditions. 

As the medical evidence does not support a finding that the 
claimed allergic rhinitis and sinusitis are the etiological 
result of the veteran's active service, the preponderance of 
the evidence is against service connection for allergic 
rhinitis and sinusitis.  There is no doubt to be resolved, 
and service connection for allergic rhinitis and sinusitis is 
not warranted.

Hearing Loss

The medical evidence does not show that the veteran currently 
manifests hearing loss within the meaning of the criteria.  
Simply put, the veteran does not have a hearing loss 
disability cognizable by VA.

VA audiological tests were conducted November 1993 and March 
1997, with the following audiometric results in, pure tone 
thresholds:

Nov 1993

HERTZ

500
1000
2000
3000
4000
Right
5
15
10
10
15
Left
5
10
10
15
15




Mar 1997

HERTZ

500
1000
2000
3000
4000
Right
0
5
5
0
10
Left
0
5
5
5
10

Average pure tone threshold was calculated at 13 decibels in 
the right ear and 13 in the left ear in November 1993, and at 
5 decibels in the right ear and 6 decibels in the left ear in 
March 1997.  Speech audiometry was measured at 100 percent in 
the right ear, and 96 percent for the left ear in November 
1993, and at 100 percent in both ears in March 1997. The 
examiners diagnosed essentially normal hearing thresholds, 
and hearing within normal limits.  

This does not reflect hearing loss as defined by 38 C.F.R. § 
3.385.

Absent any evidence of a current disability, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for hearing 
loss is not warranted. See 38 C.F.R. § 3.303. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Summary

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran, as a 
layperson, is not competent to offer an opinion as to a 
medical diagnosis or to causation; consequently his 
statements to the extent that he manifests allergic rhinitis 
and sinusitis, and bilateral hearing loss that are the result 
of active service cannot constitute medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board may consider only independent medical evidence to 
support its findings, and there is no favorable medical 
evidence that allergic rhinitis and sinusitis are the 
etiological result of the veteran's active service, or that 
the veteran manifests bilateral hearing loss within the 
meaning of VA's criteria for a hearing disability.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for allergic rhinitis and sinusitis is 
denied.


REMAND

The veteran seeks service connection for a gastrointestinal 
disability.  Service medical records show the veteran was 
diagnosed with peptic ulcer disease (PUD) inservice as late 
as in May 1991.  He was also diagnosed with and treated in 
service for gastroesophageal reflux disease (GERD), 
gastroenteritis, and anemia associated with his 
gastrointestinal problems.

The veteran's report of medical examination at discharge from 
active service did not reflect any gastrointestinal findings, 
diagnoses, abnormalities, or other defects.  PUD was 
diagnosed by history in a VA examination conducted in 
November 1993.  In a March 1997 VA examination, the veteran 
had no significant gastrointestinal complaints and no 
gastrointestinal manifestations were observed by the 
examiner.

Notwithstanding, VA treatment records reflect findings of 
anemia as early as in 1996, although upper gastrointestinal 
clinical tests were then found to be negative.  In 2002, 
private treatment records indicate the veteran was prescribed 
Nexium, but it does not indicate how long the veteran had 
been prescribed such medication.  In 2006, he was found to 
have grade II esophagitis, a gastric ulcer, multiple gastric 
erosions, gastritis, and GERD.

Given that the veteran was found to manifest anemia-a 
condition that was present during service with the PUD-
shortly after his discharge from active service and 
continuously throughout to the present; and given that he was 
subsequently found to have gastric ulcer, GERD, and other 
gastrointestinal abnormalities, it would be helpful to obtain 
additional VA examination to determine the etiology of any 
currently manifested gastrointestinal disabilities.

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify any and 
all private or VA health care providers 
who have treated him for any 
gastrointestinal disability since his 
discharge from active service in 1993.  
In particular, ask him to identify when 
he was first prescribed medication to 
treat any gastrointestinal disability and 
which physician prescribed it.

2.  Obtain all identified medical 
treatment records for any 
gastrointestinal disability that are not 
already of record, to include any and all 
treatment records from the VA North Texas 
Health Care System, the VA Medical Center 
(VAMC) in Dallas, Texas, and any other 
health care provider the veteran may 
identify. 

Complete any and all follow-up indicated.  
Document all negative responses.

3.  After completion of #1-2 schedule the 
veteran for a medical examination by an 
appropriate medical professional to 
determine the nature, extent, and 
etiology of his claimed gastrointestinal 
disability.  All indicated tests and 
studies should be performed. The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination. The examiner should 
summarize the medical history, including 
the onset and course of any diagnosed 
gastrointestinal disability; describe any 
current symptoms and manifestations 
attributed to the gastrointestinal 
disability; and provide diagnoses for any 
and all gastrointestinal pathology 
manifested.

The examiner should provide an opinion as 
to whether it is as likely as not that 
any diagnosed gastrointestinal disability 
had its onset during active service or, 
in the alternative, is the result of 
active service or any incident therein.

All opinions expressed must be supported 
by complete rationale.  

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a gastro-intestinal disability, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with a supplemental SOC and afford a 
reasonable period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of his claim. 38 
C.F.R. § 3.655 (2006). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


